
	
		II
		110th CONGRESS
		2d Session
		S. 2924
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairsd
		
		A BILL
		To authorize the production of Saint-Gaudens Double Eagle
		  ultra-high relief bullion coins in palladium to provide affordable
		  opportunities for investments in precious metals, and for other
		  purposes.
	
	
		1.Short TitleThis Act shall be known as the
			 Original Saint-Gaudens Double Eagle Ultra-High Relief Bullion Coin
			 Act .
		2.FindingsThe Congress finds that—
			(1)the Augustus
			 Saint-Gaudens $20 gold pieces of 1907 with ultra-high relief are considered by
			 many in the numismatic community to be the most beautiful coins ever
			 produced;
			(2)two separate
			 pattern versions of the ultra-high relief Double Eagle were
			 produced in 1907;
			(3)a
			 34-millimeter version was hand-struck on a standard Double Eagle planchet using
			 a medal press and, because manufacturing and technical limitations prevented
			 mass production of these pieces, this production resulted in low mintage, with
			 fewer than two dozen specimens of the 34-millimeter version known to be in
			 existence today;
			(4)a
			 second, 27-millimeter, version was struck using two stacked $10 Eagle
			 planchets;
			(5)these experimental
			 pattern 27-millimeter pieces were deemed to be illegal to
			 produce and all specimens were destroyed except for 2 that reside in the
			 Smithsonian’s National Numismatic Collection;
			(6)the 27-millimeter
			 pattern pieces are ranked by numismatists as among the most beautiful coins
			 ever produced, but none are in private hands and none have ever come up for
			 sale;
			(7)the ultra-high
			 relief Double Eagles are representative of the greatest period of American
			 coinage, the so-called Golden Age of Coinage in the United
			 States, initiated by President Theodore Roosevelt, with the assistance of noted
			 sculptors and medallic artists James Earle Fraser and Augustus
			 Saint-Gaudens;
			(8)the introduction
			 of this famous piece as a numismatic proof coin would not only give collectors
			 an opportunity to own a version of a legendary coin that has never before been
			 available for private ownership, but also inaugurate a neo-renaissance in
			 United States coin design and demonstrate the technological advances that the
			 United States has achieved over the last century;
			(9)the modern coin
			 version of the $20 gold piece would be updated with the addition of the
			 inscription In God We Trust and would include the date of
			 minting or issuance, to distinguish it from the originals and prevent
			 counterfeiting;
			(10)palladium is a
			 rare silver-white metal, and is considered a precious metal because of its
			 scarcity;
			(11)palladium is one
			 of 6 platinum group metals that include ruthenium, rhodium, osmium, iridium,
			 and platinum; it is the least dense and has the lowest melting point of the
			 platinum group metals;
			(12)the major nations
			 mining palladium are in order of volume: Russia, South Africa, United States of
			 America, and Canada;
			(13)the major mine
			 producing palladium in the United States is located in Montana;
			(14)palladium is
			 fabricated into a wide range of applications that includes its extensive use as
			 an industrial catalyst and a key component in the manufacturing of automotive
			 catalytic converters;
			(15)palladium is also
			 used in dentistry, jewelry, and in the production of surgical instruments and
			 electrical contacts;
			(16)the demand for
			 precious metals is driven not only by their practical use, but also by their
			 role as a store of value;
			(17)a variety of
			 investment options are available to palladium investors that includes coins,
			 bars, and exchange-traded funds;
			(18)palladium coins
			 have been issued by several countries, mainly as commemorative coins, but also
			 as bullion investment coins (bullion is the form of palladium traded for
			 investment purposes and is a reference to its purity);
			(19)Tonga commenced
			 issuing palladium coins in 1967 and other issuing countries have included
			 Canada, the Soviet Union, France, Russia, China, Australia, and
			 Slovakia;
			(20)today, only
			 Canada mints palladium bullion coins;
			(21)during the period
			 2003 through 2007, the price of palladium ranged between $148 and $404 per troy
			 ounce, and the average price in 2007 was $355 per troy ounce;
			(22)by contrast,
			 during the same period, the price of platinum ranged between a low of $603 and
			 a high $1,544, and the average price in 2007 was $1,303 per troy ounce;
			(23)thus, platinum bullion coins have become
			 too expensive for the average investor;
			(24)The Royal
			 Canadian Mint minted platinum bullion coins for 14 years (between 1988 and
			 2001), but ceased production in the face of high metal prices and declining
			 sales;
			(25)when the United
			 States Mint’s American Eagle Platinum Bullion Coin was launched in 1997, the
			 average price for the metal that year was $395 per troy ounce; and
			(26)over the past
			 decade, the price has more than tripled, which has caused a dramatic decline in
			 demand for these coins, from 80,050 ounces sold in 1997 to 9,050 in
			 2007.
			3.Original
			 saint-gaudens double eagle ultra-high relief bullion coinSection 5112 of title 31, United States
			 Code, is amended—
			(1)in subsection (a),
			 by adding at the end the following new paragraph:
				
					(11)A $20 coin that—
						(A)is 27 millimeters in diameter;
						(B)weighs 1
				ounce;
						(C)is of an
				appropriate thickness, as determined by the Secretary; and
						(D)bears, on the
				obverse and reverse, the designs of the famous 27-millimeter version of the
				1907 Augustus Saint-Gaudens Double Eagle ultra-high relief gold piece, as
				described in subsection (t).
						;
				and
			(2)by adding at the end, the following new
			 subsection:
				
					(t)Original
				Saint-Gaudens double eagle ultra-high relief coins
						(1)In
				GeneralBeginning January 1,
				2009, the Secretary shall commence minting and issuing for sale such number of
				$20 bullion coins as the Secretary may determine to be appropriate, that bear
				the design described in paragraph (2).
						(2)Design
							(A)In
				generalExcept as provided
				under subparagraph (B), the obverse and reverse of the coins minted and issued
				under this subsection shall bear the original obverse and reverse designs by
				Augustus Saint-Gaudens which appear on the famous 27-millimeter version of the
				1907 Double Eagle ultra-high relief gold piece.
							(B)VariationsThe coins referred to in subparagraph (A)
				shall—
								(i)have inscriptions of the weight of the coin
				and the purity of the alloy in the coin incused on the edge of the coin;
								(ii)the nominal denomination of the
				coin;
								(iii)the date of issue of the coin on the
				obverse, expressed as a Roman numeral as in the original design; and
								(iv)bear such other inscriptions, including
				In God We Trust, as the Secretary determines to be appropriate
				and in keeping with the original design.
								(C)Fractional coins
				prohibitedNo coins issued
				under this subsection, regardless of the composition, shall ever be made
				available as so-called fractional coins.
							(3)Composition
							(A)In
				generalThe coins minted under this subsection shall contain .995
				pure palladium, except that during the first year of minting and issuance only,
				the Secretary instead may choose to mint and issue the coin in .999 pure
				gold.
							(B)1-year
				limitationIf the Secretary chooses to mint and issue the coins
				described in this subsection in gold during the first year of issue, no coins
				shall be minted and issued under this subsection in palladium during that year,
				and such gold coins shall be issued only in proof versions.
							(4)Source of
				bullion
							(A)In
				generalThe Secretary shall
				acquire bullion for the palladium coins issued under this subsection by
				purchase of palladium mined from natural deposits in the United States, or in a
				territory or possession of the United States, within 1 year after the month in
				which the ore from which it is derived was mined.
							(B)Price of
				bullionThe Secretary shall
				pay not more than the average world price for the palladium under subparagraph
				(A).
							(5)Sale of
				coinsEach bullion coin
				issued under this subsection shall be sold for an amount the Secretary
				determines to be appropriate, but not less than the sum of—
							(A)the nominal denomination of the
				coin;
							(B)the market value of the bullion at the time
				of sale; and
							(C)the cost of designing and issuing the
				coins, including labor, materials, dies, use of machinery, overhead expenses,
				marketing, distribution, and shipping.
							(6)Legal
				TenderThe coins minted under
				this title shall be legal tender, as provided in section 5103.
						(7)Treatment as
				Numismatic itemsFor purposes
				of section 5134 and 5136, all coins minted under this subsection shall be
				considered to be numismatic items.
						(8)QualityExcept as provided in subparagraph (3)(B),
				the Secretary may issue the coins described in this subsection in both proof
				and uncirculated versions.
						(9)Special
				treatmentIf the Secretary
				elects to mint and issue coins in 2009 in gold as described in subparagraph
				(3)(A), no more than 25,000 shall be available for sale in a special
				Golden Age of American Coinage set, including a special holder,
				each in combination only with a proof version of the gold coins described in
				subsection (q).
						(10)Protective and
				anti-counterfeiting cover
							(A)In
				generalThe Secretary shall give strong consideration to making
				the coins described in this subsection, regardless of metallic content,
				available only in protective covers that preserve the coins in the condition in
				which they are issued, allow clear and easy viewing of the obverse and reverse
				of the coin and protect it from movement within the holder, and also protect
				against counterfeiting of such coins or of the container.
							(B)AcquisitionThe
				Secretary may elect to comply with paragraph (A) by producing and assembling
				such protective covers within the United States Mint or by contracting for the
				installation of such covers.
							(11)Further
				anti-counterfeiting measures
							(A)Report
				requiredIn an attempt to
				forestall the counterfeiting or marketing of the coins described in this
				section, including this subsection, and of collectible, numismatic and rare
				coins in general, the Treasury Inspector General shall, after consulting with
				the Director of the United States Secret Service and the Federal Trade
				Commission, and in consultation with hobbyists, numismatists, law enforcement
				agencies, and the Citizens Coinage Advisory Committee, shall submit to the
				Committee on Financial Services of the House of Representatives and the
				Committee on Banking, Housing, and Urban Affairs of the Senate, before the end
				of the 9-month period beginning on the date of the enactment of the Original
				Saint-Gaudens Double Eagle Ultra-High Relief Bullion Coin Act, a report
				detailing the extent of counterfeiting of rare, collectible or numismatic coins
				made available for sale in the United States, regardless of the country where
				the original of such coin was produced or of the country in which the
				counterfeiting takes place, or sales overseas if such counterfeit coins are
				unauthorized copies of coins originally produced by the United States
				Mint.
							(B)Contents of
				reportThe report submitted under subparagraph (A) shall describe
				the following:
								(i)The extent of such counterfeiting of coins
				and numismatic items.
								(ii)The source of such counterfeiting, if
				known, including which countries may be the origin of such counterfeits if they
				are produced outside the United States.
								(iii)The distribution and marketing channels for
				such counterfeits within and without the United States.
								(iv)The effect of any such counterfeiting on
				hobbyists, numismatists and on the investment opportunities for bullion or
				numismatic coins produced by the United States Mint.
								(v)Whether such counterfeiting extends to the
				counterfeiting of coin-grading or protective materials in such a way that might
				imply that the counterfeit inside had been examined and authenticated by a
				reputable coin-grading firm.
								(vi)Such recommendations for legislative or
				administrative action as the Treasury Inspector General may determine to be
				appropriate to curtail or forestall any such
				counterfeiting.
								.
			
